Exhibit 10.2 Amendment to Subordination Agreement (Debt and Security Interest) Borrowers: Xtera Communications, Inc. Azea Networks, Inc Neovus, Inc. Xtera Asia Holdings, LLC Creditors: New Enterprise Associates 9, Limited Partnership New Enterprise Associates 10, Limited Partnership ARCH Venture Fund VI, L.P. Jon R. Hopper Date:September 30, 2016 This Amendment to Subordination Agreement (this “Amendment”) is executed, jointly and severally, by the above-named Creditors (collectively referred to herein as “Creditor”) and PACIFIC WESTERN BANK (“Bank”) (successor-in-interest by merger to SQUARE 1 BANK), whose address is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, with respect to the above-named Borrowers (collectively referred to herein as “Borrower” or “the Borrower”).Creditor and Bank are parties to a certain Subordination Agreement, dated September 13, 2106 (as amended, restated, supplemented, or otherwise modified from time to time, the “Subordination Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Subordination Agreement.
